DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 17- 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11212695B2. Although the claims at issue are not identical, they are not patentably distinct from each other because please see table below:

Current App# 17/646087
US Pat. No. 11212695B2
Claim 1	
A method for wireless communication by a central unit (CU), comprising:
receiving, from another CU, a reporting of a request to activate a downlink (DL) packet data convergence protocol (PDCP) duplication configuration;
determining the DL PDCP duplication configuration corresponding to at least one of multi-connectivity (MC) for communication of at least one bearer with a UE, wherein the determination is based on the request from the other CU; and
sending an indication of the determined DL PDCP duplication configuration for the communication of the at least one bearer.

Claim 1 
A method for wireless communication by a central unit (CU), comprising:
receiving, from another CU, a reporting of a request to activate a downlink (DL) packet data convergence protocol (PDCP) duplication configuration;
receiving one or more link quality measurements from the other CU;
determining the DL PDCP duplication configuration corresponding to at least one of multi-connectivity (MC) or carrier-aggregation (CA) for communication of at least one bearer with a UE, wherein the determination is based on the request from the other CU and the one or more link quality measurements; and
sending an indication of the determined DL PDCP duplication configuration for the communication of the at least one bearer.
Claim 9
An apparatus for wireless communication by a central unit (CU), comprising:
a processing system configured to:
receive, from another CU, a reporting of a request to activate a downlink (DL) packet data convergence protocol (PDCP) duplication configuration;
determine the DL PDCP duplication configuration corresponding to at least one of multi-connectivity (MC) for communication of at least one bearer with a UE, wherein the determination is based on the request from the other CU; and
send an indication of the determined DL PDCP duplication configuration for the communication of the at least one bearer; and
a memory coupled to the processing system.
Claim 1 
A method for wireless communication by a central unit (CU), comprising:
receiving, from another CU, a reporting of a request to activate a downlink (DL) packet data convergence protocol (PDCP) duplication configuration;
receiving one or more link quality measurements from the other CU;
determining the DL PDCP duplication configuration corresponding to at least one of multi-connectivity (MC) or carrier-aggregation (CA) for communication of at least one bearer with a UE, wherein the determination is based on the request from the other CU and the one or more link quality measurements; and
sending an indication of the determined DL PDCP duplication configuration for the communication of the at least one bearer.
Claim 17
A non-transitory computer-readable medium having instructions stored thereon to cause a central unit (CU) to:
receive, from another CU, a reporting of a request to activate a downlink (DL) packet data convergence protocol (PDCP) duplication configuration;
determine the DL PDCP duplication configuration corresponding to at least one of multi-connectivity (MC) for communication of at least one bearer with a UE, wherein the determination is based on the request from the other CU; and
send an indication of the determined DL PDCP duplication configuration for the communication of the at least one bearer.
Claim 1 
A method for wireless communication by a central unit (CU), comprising:
receiving, from another CU, a reporting of a request to activate a downlink (DL) packet data convergence protocol (PDCP) duplication configuration;
receiving one or more link quality measurements from the other CU;
determining the DL PDCP duplication configuration corresponding to at least one of multi-connectivity (MC) or carrier-aggregation (CA) for communication of at least one bearer with a UE, wherein the determination is based on the request from the other CU and the one or more link quality measurements; and
sending an indication of the determined DL PDCP duplication configuration for the communication of the at least one bearer.
Claim 18
An apparatus for wireless communication by a central unit (CU), comprising:
means for receiving, from another CU, a reporting of a request to activate a downlink (DL) packet data convergence protocol (PDCP) duplication configuration;
means for determining the DL PDCP duplication configuration corresponding to at least one of multi-connectivity (MC) for communication of at least one bearer with a UE, wherein the determination is based on the request from the other CU; and
means for sending an indication of the determined DL PDCP duplication configuration for the communication of the at least one bearer.
Claim 1 
A method for wireless communication by a central unit (CU), comprising:
receiving, from another CU, a reporting of a request to activate a downlink (DL) packet data convergence protocol (PDCP) duplication configuration;
receiving one or more link quality measurements from the other CU;
determining the DL PDCP duplication configuration corresponding to at least one of multi-connectivity (MC) or carrier-aggregation (CA) for communication of at least one bearer with a UE, wherein the determination is based on the request from the other CU and the one or more link quality measurements; and
sending an indication of the determined DL PDCP duplication configuration for the communication of the at least one bearer.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 12 limitation "means for reeving", "means for determining" and "means for sending" have been interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use a generic placeholder "means for" coupled with functional language "identifying", "determining" and "assigning" respectively without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, claim 9 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-
AlA 35 U.S.C. 112, sixth paragraph limitation: in applicant's specification, [0012, 0099, 0107] discussed all above used functional language with corresponding modules; and [0096, 0100- 0102] clarifies that all those modules are hardware modules or apparatus.
	If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
	If applicant does not intend to have the claim limitation(s) treated under 35 u.s.c. 112(f) or pre-AlA 35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 2, 4, 9- 10, 12 and 17- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 2019/0098529 A1) in view of Wang et al. (US Pub. No. 2020/0154498 A1).

	Regarding claim 1, Park teaches a method for wireless communication by central unit (CU), comprising:
	Receiving, from another CU, a reporting of a request to activate a downlink (DL) packet data convergence protocol (PDCP) duplication configuration (in context with [0228- 0229]; refer to [0230] the first RAN entity (i.e. another CU) may transmit, to the second RAN entity (i.e. CU), a request to activate duplicating packets of the second packet flow (e.g. to activate a PDCP packet duplication for the first bearer, to transmit both packets associated with the second packet flow and packets associated with the first packet flow, and/or the like) at least based on a traffic load status, a radio channel status, a packet transmission policy, and/or the like of the first RAN entity. In an example, in response to receiving the request of a PDCP packet duplication activation, the second RAN entity may transmit the packet duplication activation indication to the first RAN entity; further see [0228] (for PDCP configuration for DL communication) in response to receiving the packet duplication activation indication, the first RAN entity may transmit, to the wireless device, packets associated with the first packet flow via the one or more first cells and packets associated with the second packet flow via the one or more second cells; further see [0229] when a PDCP packet duplication for the first bearer is activated, the first RAN entity may utilize configurations maintained for the first packet flow (e.g. the first tunnel for the first packet flow, one or more UE contexts associated with the first packet flow, and/or the like (i.e. multi-connectivity)).);
	Determining the DL PDCP duplication configuration corresponding to at least one of multi-connectivity (MC) for communication of at least one bearer with a UE, wherein the determination is based on the request from the other CU (already described above see [0228- 0230]); and 
	sending an indication of determined DL PDCP duplication configuration for the communication of the at least one bearer (see [0230] the second RAN entity may transmit the packet duplication activation indication to the first RAN entity; as discussed earlier in [0228] about in response to receiving the packet duplication activation indication, the first RAN entity may transmit, to the wireless device, packets associated with the first packet flow via the one or more first cells and packets associated with the second packet flow via the one or more second cells).
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park with the teachings see [0227] and [0230], to make system more effective hence the resource can be utilized/managed more effectively in the communication system to carry out reliable communication in the communication system. But here Park is silent regards to explicitly teaching about request comprising activating DL PDCP duplication configuration; however Wang teaches in [0197- 0198] about setup request message carries the type of the bearer to be established. The type of the bearer can indicate that the PDCP to be established is specific for an ordinary data bearer..; see [0197]; now see [0198] PDCP operation indication information: for example, it is indicated that PDCP duplication should be activated/deactivated in downlink, or it is indicated that PDCP needs to split data in downlink…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of Park to make system more standardized. Having a mechanism wherein about request comprising activating DL PDCP duplication configuration; greater way standardized approach can be carried out in the communication system.

	Regarding claim 2, Park in view of Wang teaches as per claim 1, wherein the reporting further comprises: one or more of a plurality of measurement reports sent to the CU by the UE; or a request, from the UE, for the DL PDCP duplication configuration for the at least one bearer; Park see [0207].

	Regarding claim 4, Park in view of Wang teaches as per claim 1, wherein the determination is further based on at least one of whether:
at least one of MC is configured for the UE;
at least one of MC is allowed for the UE;
PDCP duplication is configured for the at least one bearer;
PDCP duplication is activated for the at least one bearer;
PDCP duplication is deactivated for the at least one bearer;
the at least one bearer is a master cell group (MCG) bearer;
the CU is associated with the MCG of the at least one bearer;
the at least one bearer is a secondary cell group (SCG) bearer;
the CU is associated with the SCG of the at least one bearer; or
the at least one bearer comprises a split bearer; already described above Wang see [0197- 0197] at least one bearer.

	Regarding claim 9, Park teaches an apparatus for wireless communication by a central unit (CU), comprising:
a processing system configured to:
	Receive, from another CU, a reporting of a request to activate a downlink (DL) packet data convergence protocol (PDCP) duplication configuration (in context with [0228- 0229]; refer to [0230] the first RAN entity (i.e. another CU) may transmit, to the second RAN entity (i.e. CU), a request to activate duplicating packets of the second packet flow (e.g. to activate a PDCP packet duplication for the first bearer, to transmit both packets associated with the second packet flow and packets associated with the first packet flow, and/or the like) at least based on a traffic load status, a radio channel status, a packet transmission policy, and/or the like of the first RAN entity. In an example, in response to receiving the request of a PDCP packet duplication activation, the second RAN entity may transmit the packet duplication activation indication to the first RAN entity; further see [0228] (for PDCP configuration for DL communication) in response to receiving the packet duplication activation indication, the first RAN entity may transmit, to the wireless device, packets associated with the first packet flow via the one or more first cells and packets associated with the second packet flow via the one or more second cells; further see [0229] when a PDCP packet duplication for the first bearer is activated, the first RAN entity may utilize configurations maintained for the first packet flow (e.g. the first tunnel for the first packet flow, one or more UE contexts associated with the first packet flow, and/or the like (i.e. multi-connectivity)).);
	Determine the DL PDCP duplication configuration corresponding to at least one of multi-connectivity (MC) for communication of at least one bearer with a UE, wherein the determination is based on the request from the other CU (already described above see [0228- 0230]); and 
	send an indication of determined DL PDCP duplication configuration for the communication of the at least one bearer (see [0230] the second RAN entity may transmit the packet duplication activation indication to the first RAN entity; as discussed earlier in [0228] about in response to receiving the packet duplication activation indication, the first RAN entity may transmit, to the wireless device, packets associated with the first packet flow via the one or more first cells and packets associated with the second packet flow via the one or more second cells).
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park with the teachings see [0227] and [0230], to make system more effective hence the resource can be utilized/managed more effectively in the communication system to carry out reliable communication in the communication system. But here Park is silent regards to explicitly teaching about request comprising activating DL PDCP duplication configuration; however Wang teaches in [0197- 0198] about setup request message carries the type of the bearer to be established. The type of the bearer can indicate that the PDCP to be established is specific for an ordinary data bearer..; see [0197]; now see [0198] PDCP operation indication information: for example, it is indicated that PDCP duplication should be activated/deactivated in downlink, or it is indicated that PDCP needs to split data in downlink…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of Park to make system more standardized. Having a mechanism wherein about request comprising activating DL PDCP duplication configuration; greater way standardized approach can be carried out in the communication system.

	Regarding claim 10, Park in view of Wang teaches as per claim 9, wherein the reporting further comprises: one or more of a plurality of measurement reports sent to the CU by the UE; or a request, from the UE, for the DL PDCP duplication configuration for the at least one bearer; Park see [0207].

	Regarding claim 12, Park in view of Wang teaches as per claim 9, wherein the determination is further based on at least one of whether:
at least one of MC is configured for the UE;
at least one of MC is allowed for the UE;
PDCP duplication is configured for the at least one bearer;
PDCP duplication is activated for the at least one bearer;
PDCP duplication is deactivated for the at least one bearer;
the at least one bearer is a master cell group (MCG) bearer;
the CU is associated with the MCG of the at least one bearer;
the at least one bearer is a secondary cell group (SCG) bearer;
the CU is associated with the SCG of the at least one bearer; or
the at least one bearer comprises a split bearer; already described above Wang see [0197- 0197] at least one bearer.

	Regarding claim 17, Park teaches a non-transitory computer-readable medium having instructions stored thereon to cause a central unit (CU) to:
	Receive, from another CU, a reporting of a request to activate a downlink (DL) packet data convergence protocol (PDCP) duplication configuration (in context with [0228- 0229]; refer to [0230] the first RAN entity (i.e. another CU) may transmit, to the second RAN entity (i.e. CU), a request to activate duplicating packets of the second packet flow (e.g. to activate a PDCP packet duplication for the first bearer, to transmit both packets associated with the second packet flow and packets associated with the first packet flow, and/or the like) at least based on a traffic load status, a radio channel status, a packet transmission policy, and/or the like of the first RAN entity. In an example, in response to receiving the request of a PDCP packet duplication activation, the second RAN entity may transmit the packet duplication activation indication to the first RAN entity; further see [0228] (for PDCP configuration for DL communication) in response to receiving the packet duplication activation indication, the first RAN entity may transmit, to the wireless device, packets associated with the first packet flow via the one or more first cells and packets associated with the second packet flow via the one or more second cells; further see [0229] when a PDCP packet duplication for the first bearer is activated, the first RAN entity may utilize configurations maintained for the first packet flow (e.g. the first tunnel for the first packet flow, one or more UE contexts associated with the first packet flow, and/or the like (i.e. multi-connectivity)).);
	Determine the DL PDCP duplication configuration corresponding to at least one of multi-connectivity (MC) for communication of at least one bearer with a UE, wherein the determination is based on the request from the other CU (already described above see [0228- 0230]); and 
	send an indication of determined DL PDCP duplication configuration for the communication of the at least one bearer (see [0230] the second RAN entity may transmit the packet duplication activation indication to the first RAN entity; as discussed earlier in [0228] about in response to receiving the packet duplication activation indication, the first RAN entity may transmit, to the wireless device, packets associated with the first packet flow via the one or more first cells and packets associated with the second packet flow via the one or more second cells).
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park with the teachings see [0227] and [0230], to make system more effective hence the resource can be utilized/managed more effectively in the communication system to carry out reliable communication in the communication system. But here Park is silent regards to explicitly teaching about request comprising activating DL PDCP duplication configuration; however Wang teaches in [0197- 0198] about setup request message carries the type of the bearer to be established. The type of the bearer can indicate that the PDCP to be established is specific for an ordinary data bearer..; see [0197]; now see [0198] PDCP operation indication information: for example, it is indicated that PDCP duplication should be activated/deactivated in downlink, or it is indicated that PDCP needs to split data in downlink…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of Park to make system more standardized. Having a mechanism wherein about request comprising activating DL PDCP duplication configuration; greater way standardized approach can be carried out in the communication system.

	Regarding claim 18, Park teaches an apparatus for wireless communication by a central unit (CU), comprising:
	means for receiving, from another CU, a reporting of a request to activate a downlink (DL) packet data convergence protocol (PDCP) duplication configuration (in context with [0228- 0229]; refer to [0230] the first RAN entity (i.e. another CU) may transmit, to the second RAN entity (i.e. CU), a request to activate duplicating packets of the second packet flow (e.g. to activate a PDCP packet duplication for the first bearer, to transmit both packets associated with the second packet flow and packets associated with the first packet flow, and/or the like) at least based on a traffic load status, a radio channel status, a packet transmission policy, and/or the like of the first RAN entity. In an example, in response to receiving the request of a PDCP packet duplication activation, the second RAN entity may transmit the packet duplication activation indication to the first RAN entity; further see [0228] (for PDCP configuration for DL communication) in response to receiving the packet duplication activation indication, the first RAN entity may transmit, to the wireless device, packets associated with the first packet flow via the one or more first cells and packets associated with the second packet flow via the one or more second cells; further see [0229] when a PDCP packet duplication for the first bearer is activated, the first RAN entity may utilize configurations maintained for the first packet flow (e.g. the first tunnel for the first packet flow, one or more UE contexts associated with the first packet flow, and/or the like (i.e. multi-connectivity)).);
	means for determining the DL PDCP duplication configuration corresponding to at least one of multi-connectivity (MC) for communication of at least one bearer with a UE, wherein the determination is based on the request from the other CU (already described above see [0228- 0230]); and 
	means for sending an indication of determined DL PDCP duplication configuration for the communication of the at least one bearer (see [0230] the second RAN entity may transmit the packet duplication activation indication to the first RAN entity; as discussed earlier in [0228] about in response to receiving the packet duplication activation indication, the first RAN entity may transmit, to the wireless device, packets associated with the first packet flow via the one or more first cells and packets associated with the second packet flow via the one or more second cells).
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park with the teachings see [0227] and [0230], to make system more effective hence the resource can be utilized/managed more effectively in the communication system to carry out reliable communication in the communication system. But here Park is silent regards to explicitly teaching about request comprising activating DL PDCP duplication configuration; however Wang teaches in [0197- 0198] about setup request message carries the type of the bearer to be established. The type of the bearer can indicate that the PDCP to be established is specific for an ordinary data bearer..; see [0197]; now see [0198] PDCP operation indication information: for example, it is indicated that PDCP duplication should be activated/deactivated in downlink, or it is indicated that PDCP needs to split data in downlink…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of Park to make system more standardized. Having a mechanism wherein about request comprising activating DL PDCP duplication configuration; greater way standardized approach can be carried out in the communication system.


Claim(s) 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 2019/0098529 A1) in view of Wang et al. (US Pub. No. 2020/0154498 A1) and further in view of Park et al. (US Pub. No. 2019/0215726 A1), hereafter Park1.

	Regarding claim 3, Park in view of Wang teaches as per claim 4, but Park fails to state about wherein the link quality measurements is received via a measurement report received from the other CU via a radio resource control (RRC) transfer, via an X2 interface message, or via an Xn interface message though Park in view of Wang teaches about the determination is based on the request from the other CU (in context with [0228- 0229]; refer to [0230] the first RAN entity (i.e. another CU) may transmit, to the second RAN entity (i.e. CU), a request to activate duplicating packets of the second packet flow (e.g. to activate a PDCP packet duplication for the first bearer, to transmit both packets associated with the second packet flow and packets associated with the first packet flow, and/or the like) at least based on a traffic load status, a radio channel status, a packet transmission policy, and/or the like of the first RAN entity. In an example, in response to receiving the request of a PDCP packet duplication activation, the second RAN entity may transmit the packet duplication activation indication to the first RAN entity) and the one or more link quality measurements; see Wang see [0197- 0198]; however Park1 states in [0226] about X interface. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park1 with the teachings of Park in view of Wang to make system more standardized. Having a mechanism wherein the link quality measurements is received via a measurement report received from the other CU via a radio resource control (RRC) transfer, via an X2 interface message, or via an Xn interface message; greater way standardized approach can be carried out in the communication system.

	Regarding claim 11, Park in view of Wang teaches as per claim 9, but Park fails to state about wherein the link quality measurements is received via a measurement report received from the other CU via a radio resource control (RRC) transfer, via an X2 interface message, or via an Xn interface message though Park in view of Wang teaches about the determination is based on the request from the other CU (in context with [0228- 0229]; refer to [0230] the first RAN entity (i.e. another CU) may transmit, to the second RAN entity (i.e. CU), a request to activate duplicating packets of the second packet flow (e.g. to activate a PDCP packet duplication for the first bearer, to transmit both packets associated with the second packet flow and packets associated with the first packet flow, and/or the like) at least based on a traffic load status, a radio channel status, a packet transmission policy, and/or the like of the first RAN entity. In an example, in response to receiving the request of a PDCP packet duplication activation, the second RAN entity may transmit the packet duplication activation indication to the first RAN entity) and the one or more link quality measurements; see Wang see [0197- 0198]; however Park1 states in [0226] about X interface. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park1 with the teachings of Park in view of Wang to make system more standardized. Having a mechanism wherein the link quality measurements is received via a measurement report received from the other CU via a radio resource control (RRC) transfer, via an X2 interface message, or via an Xn interface message; greater way standardized approach can be carried out in the communication system.

Claim(s) 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 2019/0098529 A1) in view of Wang et al. (US Pub. No. 2020/0154498 A1) and further in view of Yu et al. (US Pub. No. 2020/0187282 A1).

	Regarding claim 5, Park in view of Wang teaches as per claim 1, but Park fails to state about wherein the DL PDCP duplication configuration is further determined based one or more link quality measurements, the one or more link quality measurements comprising at least one of channel quality indicator (CQI) or signal strength measurements; however Yu states in [0096- 0097] in context with Fig. 1 assistance information about CQI. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yu with the teachings of Park in view of Wang to make system more reliable. Having a mechanism wherein the DL PDCP duplication configuration is further determined based one or more link quality measurements, the one or more link quality measurements comprising at least one of channel quality indicator (CQI) or signal strength measurements; greater way resource can be utilized/managed in the communication system to carry out reliable communication.

	Regarding claim 13, Park in view of Wang teaches as per claim 9, but Park fails to state about wherein the DL PDCP duplication configuration is further determined based one or more link quality measurements, the one or more link quality measurements comprising at least one of channel quality indicator (CQI) or signal strength measurements; however Yu states in [0096- 0097] in context with Fig. 1 assistance information about CQI. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yu with the teachings of Park in view of Wang to make system more reliable. Having a mechanism wherein the DL PDCP duplication configuration is further determined based one or more link quality measurements, the one or more link quality measurements comprising at least one of channel quality indicator (CQI) or signal strength measurements; greater way resource can be utilized/managed in the communication system to carry out reliable communication.

Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 2019/0098529 A1) in view of Wang et al. (US Pub. No. 2020/0154498 A1) and further in view of Holakouei et al. (US Pub. No. 2019/0098640 A1).

	Regarding claim 6, Park in view of Wang teaches as per claim 1, but Park fails to state about wherein the DL PDCP duplication configuration is further determined based on historical data, wherein the historical data comprises at least one of: historical link quality measurements; or historical records indicating success of different PDCP duplication configurations, the different PDCP duplication configurations comprising the determined PDCP duplication configuration; however Holakouei states in [0057] regarding historical measurements. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Holakouei with the teachings of Park in view of Wang to make system more effective. Having a mechanism about wherein the indication corresponding to the link quality is determined based on historical data, wherein the historical data comprises at least one of: historical link quality measurements; or historical records indicating success of different PDCP duplication configurations, the different PDCP duplication configurations comprising the determined PDCP duplication configuration; greater way reliable communication can be carried out in the communication system.

	Regarding claim 14, Park in view of Wang teaches as per claim 9, but Park fails to state about wherein the DL PDCP duplication configuration is further determined based on historical data, wherein the historical data comprises at least one of: historical link quality measurements; or historical records indicating success of different PDCP duplication configurations, the different PDCP duplication configurations comprising the determined PDCP duplication configuration; however Holakouei states in [0057] regarding historical measurements. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Holakouei with the teachings of Park in view of Wang to make system more effective. Having a mechanism about wherein the indication corresponding to the link quality is determined based on historical data, wherein the historical data comprises at least one of: historical link quality measurements; or historical records indicating success of different PDCP duplication configurations, the different PDCP duplication configurations comprising the determined PDCP duplication configuration; greater way reliable communication can be carried out in the communication system.

Claim(s) 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 2019/0098529 A1) in view of Wang et al. (US Pub. No. 2020/0154498 A1) and further in view of Holakouei et al. (US Pub. No. 2019/0098640 A1) and in further view of Parkvall et al. (US Pub. No. 2017/0331670 A1).

	Regarding claim 7, Park in view of Wang and Holakouei teaches as per claim 6, but Park fails to teach about wherein the determination is further based on a mobility pattern of the UE; however Parkvall states in [1534] in context with [1532 and 1619] about during mobility procedures where NX links could degrade so quickly that the fact that the UE can just use the LTE link without the need to any extra signaling is beneficial. With diversity, the UE could send measurement reports via both LTE and NX so that up to date measurements are available at the network for handover decisions. In the same scenario, handover commands could be sent by both LTE and NX; see [1534]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Parkvall with the teachings of Park in view of Wang and  Holakouei to make system more effective. Having a mechanism about wherein the determination is further based on a mobility pattern of the UE; greater way reliable communication can be carried out in the communication system.

	Regarding claim 15, Park in view of Wang and Holakouei teaches as per claim 14, but Park fails to teach about wherein the determination is further based on a mobility pattern of the UE; however Parkvall states in [1534] in context with [1532 and 1619] about during mobility procedures where NX links could degrade so quickly that the fact that the UE can just use the LTE link without the need to any extra signaling is beneficial. With diversity, the UE could send measurement reports via both LTE and NX so that up to date measurements are available at the network for handover decisions. In the same scenario, handover commands could be sent by both LTE and NX; see [1534]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Parkvall with the teachings of Park in view of Wang and  Holakouei to make system more effective. Having a mechanism about wherein the determination is further based on a mobility pattern of the UE; greater way reliable communication can be carried out in the communication system.

Claim(s) 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 2019/0098529 A1) in view of Wang et al. (US Pub. No. 2020/0154498 A1) and further in view of Holakouei et al. (US Pub. No. 2019/0098640 A1) and in further view of Jheng et al. (US Pub. No. 2018/0279168 A1).

	Regarding claim 8, Park in view of Wang and  Holakouei teaches as per claim 6, but Park fails to teach about wherein the determination comprises determining a current mobility phase of the UE, and determining success of the determined DL PDCP duplication configuration for the current mobility phase based on the historical data; however Jheng states in [0074] regarding PDCP duplication may be implicitly activated by a UE based on mobility events associated with signal qualities; further see [0075- 0078] and Figs. 8- 9 mobility events graphs. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jheng with the teachings of Park in view of Wang and  Holakouei to make system more effective. Having a mechanism about wherein the determination comprises determining a current mobility phase of the UE, and determining success of the determined PDCP duplication configuration for the current mobility phase based on the historical data; greater way reliable communication can be carried out in the communication system.

	Regarding claim 16, Park in view of Wang and  Holakouei teaches as per claim 14, but Park fails to teach about wherein the determination comprises determining a current mobility phase of the UE, and determining success of the determined DL PDCP duplication configuration for the current mobility phase based on the historical data; however Jheng states in [0074] regarding PDCP duplication may be implicitly activated by a UE based on mobility events associated with signal qualities; further see [0075- 0078] and Figs. 8- 9 mobility events graphs. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jheng with the teachings of Park in view of Wang and  Holakouei to make system more effective. Having a mechanism about wherein the determination comprises determining a current mobility phase of the UE, and determining success of the determined PDCP duplication configuration for the current mobility phase based on the historical data; greater way reliable communication can be carried out in the communication system.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468